            Case 1:18-cr-03989-WJ Document 34 Filed 01/28/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
                       Plaintiff,
vs.                                                                          CR 18-3989 WJ


ALLISTER DANZIG QUINTANA,
                       Defendant,


            ORDER VACATING CALL OF THE CALENDAR AND JURY TRIAL


          THIS MATTER is before the Court on Defendant’s Unopposed Motion to Continue

Trial filed January 24, 2019 (Doc. 32). The Court having considered the motion and having

considered the holding in United States v. Toombs, 574 F.3d 1262 (10th Cir. 2009), finds that the

Defendant has by his motion, created a sufficient record to justify granting the motion to

continue. See id., 574 F.3d at 1271 (requiring that the record on a motion to continue contain an

explanation of why the mere occurrence of the event identified by the party as necessitating the

continuance results in the need for additional time). Additionally, the Court finds that further,

pursuant to the relevant factors under 18 U.S.C. §3161(h)(7)(B)(i-iv), that defense counsel

cannot be ready for trial as it is currently set and has filed a motion requesting complex case

status.

          IT IS THEREFORE ORDERED that the Call of the Calendar of January 30, 2019 and

the Jury Selection/Trial of February 4, 2019, are hereby vacated pending the Court’s ruling on

Defendant’s motion requesting complex case status.



                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE
